UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 98-2459



WILLIAM SPENCER BACH; BARBARA RUTH BACH,

                                            Petitioners - Appellants,

          versus


COMMISSIONER OF INTERNAL REVENUE,

                                               Respondent - Appellee.



Appeal from the United States Tax Court.     (Tax Ct. No. 95-330)


Submitted:   April 27, 1999                   Decided:   May 19, 1999


Before WIDENER, HAMILTON, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William Spencer Bach, Barbara Ruth Bach, Appellants Pro Se. Loretta
C. Argrett, Ellen Page DelSole, UNITED STATES DEPARTMENT OF JUS-
TICE, Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     William and Barbara Bach appeal from the tax court’s order

determining a deficiency and penalties with respect to their 1987

federal income tax liability.   Our review of the record and the tax

court’s opinion discloses no reversible error. Accordingly, we af-

firm on the reasoning of the tax court.   See Bach v. Commissioner,

Tax Ct. No. 95-330 (U.S. Tax Ct. July 29, 1998).   We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                           AFFIRMED




                                  2